DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. Applicant argues the cited references do not teach “the first secondary winding  is a center tap and comprises a first end, a second end and a first center tap end, the second secondary winding is a center tap and comprises a third end, a fourth end and a second center tap end” as claimed in claim 1. Applicant alleges that the examiner acknowledges Change does not teach the limitation above. Applicant asserts that the Nakahori teaches the first secondary winding and the second secondary winding assembly having a single center tap C, not two center taps ends.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The examiner does not acknowledge that Change does not teach “the first secondary winding  is a center tap and comprises a first end, a second end and a first center tap end, the second secondary winding is a center tap and comprises a third end, a fourth end and a second center tap end” as recited in claim 1. In fact, the examiner expressly stated, Change teaches “the first secondary winding (first secondary winding 30) is a center tap (middle connection of first secondary winding 30) and comprises a first end (upper or lower end), a second end (the other of upper or lower end) and a first center tap end (connection end between upper and lower end), the second secondary winding (e.g. middle secondary winding 30) is a center tap (middle connection of second secondary winding 30) and comprises a third end (upper or lower end), a fourth end (the other of upper or lower end) and a second center tap end (connection end between upper and lower end)” in the first paragraph of page 4 of the Office Action mailed on 12/27/2021. Applicant correctly admits Nakahori teaches “the primary winding 42 is single and coupled with the first secondary winding 43 and the second secondary winding 44 to form a secondary winding assembly.” If the multiple primary windings in Chang is replaced with a single primary winding as toughed by Nakahori, the combination would result in a transformer as claimed in claim 1 with the motivation as set forth in the Office Action mailed on 12/27/2021.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. PG. Pub. No. 2013/0188329 A1) in view of Nakahori (U.S. PG. Pub. No. 2007/0047266 A1).
With respect to claim 1, Chang et al., hereinafter referred to as “Chang,” teaches a transformer (FIGs. 4, and 7-9), comprising: 
a magnetic core 10B comprising a magnetic core pillar (center leg); 
at least one winding assembly 20B disposed around the magnetic core pillar for receiving an input power; and 
a first conductive plate assembly (a first assembly 30B) and a second conductive plate assembly (second assembly 30B) disposed around the magnetic core pillar and electromagnetic coupled with the winding assembly via the magnetic core, respectively; 
wherein each of the first conductive plate assembly and the second conductive plate assembly comprises at least two conductive plates 31B, each of the conductive plates comprises a main body (wound portion) and a pin 312B and or 313B extending outwardly from the corresponding main body, wherein the extension directions of the pins of the at least two conductive plates extending outwardly from the corresponding main bodies are different from each other, the pins of the at least two conductive plates are connected to different circuit boards 50A and 50B, and each of the circuit boards comprises at least one rectifier D11-D32 wherein the transformer is applied to a power conversion unit (FIG. 4), and the power conversion circuit comprises a primary winding, a first secondary winding and a second secondary winding, wherein the winding assembly of the transformer forms the primary winding, wherein the first conductive plate assembly and the second conductive plate assembly form the first secondary winding and the second secondary winding, respectively, 
the first secondary winding (first secondary winding 30) is a center tap (middle connection of first secondary winding 30) and comprises a first end (upper or lower end), a second end (the other of upper or lower end) and a first center tap end (connection end between upper and lower end), the second secondary winding (e.g. middle secondary winding 30) is a center tap (middle connection of second secondary winding 30) and comprises a third end (upper or lower end), a fourth end (the other of upper or lower end) and a second center tap end (connection end between upper and lower end) (paras. [0042]-[0044]). Chang does not expressly teach the primary winding is single and electromagnetic coupled with the first secondary winding and the second secondary winding.
Nakahori teaches a transformer (e.g. Fig. 1), wherein the primary winding 42 is single and electromagnetic coupled with the first secondary winding 43 and the second secondary winding 44 (para. [0065]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the single primary winding coupled to two secondary windings as taught by Nakahori to the transformer of Chang to simplify the configuration of the transformer by reducing the number of parts of windings (para. [0006]).
With respect to claim 2, Chang in view of Nakahori teaches the transformer according to claim 1, wherein the main body of each one of the conductive plates has a hole (central opening), the holes of the at least two conductive plates of each one of the first conductive plate assembly and the second conductive plate assembly are corresponding in position to each other so as to form an insertion part of the first conductive plate assembly and the second conductive plate assembly for allowing the magnetic core pillar to insert therein, wherein the first conductive plate assembly and the second conductive plate assembly are disposed around the magnetic core pillar (Chang, para. [0043]). 
With respect to claim 3, Chang in view of Nakahori teaches the transformer according to claim 1, wherein the magnetic core is an EE shaped magnetic core, the magnetic core pillar is formed by two middle pillars of the EE shaped magnetic core, and the pins of the at least two conductive plates extending outwardly form the corresponding main bodies are opposite to each other (Chang, paras. [0042] and [0044]). 
With respect to claim 5, Chang in view of Nakahori teaches the transformer according to claim 1, wherein the transformer comprises plural winding assemblies and plural conductive plate assemblies, and the plural winding assemblies and the plural conductive plate assemblies are arranged interlaced (Chang, paras. [0042] and [0044]). 
With respect to claim 6, Chang in view of Nakahori teaches the transformer according to claim 1, wherein both of the first conductive plate assembly and the second conductive plate assembly comprise a first conductive plate 31B and a second conductive plate 31B, respectively, the pin 312B or 313B of each one of the first conductive plate comprises a first leg (leg of pin 312B or 313B) and a second leg (leg of the other of pin 312B or 313B), the pin of each one of the second conductive plates comprises a first leg (leg of pin 312B or 313B) and a second leg (leg of the other of pin 312B or 313B), wherein the first leg of the first conductive plate of the first conductive plate assembly is connected to the first center tap end, the second leg of the first conductive plate of the first conductive plate assembly is connected to the first end, the first leg of the first conductive plate of the second conductive plate assembly is connected to the first center tap end, the second leg of the first conductive plate of the second conductive plate assembly is connected to the second end, the first leg of the second conductive plate of the first conductive plate assembly is connected to the second center tap end, the second leg of the second conductive plate of the first conductive plate assembly is connected to the third end, the first leg of the second conductive plate of the second conductive plate assembly is connected to the second center tap end, and the second leg of the second conductive plate of the second conductive plate assembly is connected to the fourth end (Chang, paras. [0029], [0042]-[0044]). 

With respect to claim 7, Chang in view of Nakahori teaches the transformer according to claim 6, wherein the first end of the first secondary winding, the second end of the first secondary winding, the third end of the second secondary winding and the fourth end of the second secondary winding are connected to the corresponding rectifiers D11-D32, respectively (Chang, paras. [0031], and [0044]). 

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Nakahori, as applied to claim 1 above, and further in view of Wu et al. (U.S. PG. Pub. No. 2011/0115598 A1).
With respect to claim 4, Chang in view of Nakahori teaches the transformer according to claim 1. Chang in view of Lu does not expressly teach each one of the conductive plates is a copper plate or a printed circuit board. 
Wu et al., hereinafter referred to as “Wu,” teaches a transformer 2 (FIG. 62), wherein each one of the conductive plates 32 is a copper plate or a printed circuit board (para. [0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the copper plate as taught by Wu to the transformer of Chang in view of Nakahori to provide the required conductivity.

Conclusion
7.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837